Title: From Alexander Hamilton to Sharp Delany, 21 April 1791
From: Hamilton, Alexander
To: Delany, Sharp


Treasury Department,21 April 1791
Sir,
I do not conceive the laws will admit of a Collectors receiving & certifying a Manifest of goods actually at the time without his district; nor could it be deemed safe so to frame a law that the certificates issued under it might be constantly applied to cover goods other than those for which they were intended as passports. I do not therefore deem myself justifiable in giving you the direction you suggest.
I am, sir;   Your obedt Servant
Alexander Hamilton
Sharp Delany Esqr.Collr. Philadelphia
